Citation Nr: 0712747	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-23 369	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for major 
motor seizures, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than September 
30, 1998, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from January 1974 until August 
1974.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from January 1978 and April 2002 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.

Increased rating - Seizures

Historically, the veteran was first awarded service 
connection for major motor seizures in a January 1975 rating 
action.  A 30 percent evaluation was assigned, effective 
September 1974.  A March 1975 rating decision increased his 
disability rating to 50 percent disabling, also effective 
September 1974.  Next, in January 1978, the veteran's 
disability evaluation was decreased to 10 percent, 
retroactively effective from April 1977.  While the veteran 
submitted a notice of disagreement in March 1978, no 
statement of the case was issued in response.  Instead, a 
July 1978 rating action established a 40 percent rating for 
seizures, effective April 1977.  An August 1978 letter from 
the RO indicated that the 40 percent award represented a 
complete grant of benefits sought on appeal.

More recently, by rating decisions in April 1999 and October 
1999, the RO confirmed and continued a 40 percent rating for 
his service-connected seizure disability.  The matter came 
before the Board in February 2001.  At that time, the Board 
observed that no statement of the case had ever been issued 
following the veteran's notice of disagreement in 1978.  
Moreover, the Board noted that the veteran was presumed to be 
seeking the maximum benefits attainable from his claim, thus 
invalidating the August 1978 RO letter proclaiming the July 
1978 increase to constitute a complete grant of benefits 
sought.  For these reasons, the Board held that the rating 
period for consideration reverted back to 1978.  Thus, the 
issue was remanded to the RO for issuance of a supplemental 
statement of the case reflecting consideration of the appeal 
since 1978.  Such supplemental statement of the case was 
issued in April 2002 and the matter returned to the Board in 
August 2002.  At that time, the Board found the April 2002 
supplemental statement of the case to be inadequate.  
Specifically, it was noted that the April 2002 supplemental 
statement of the case referred only to the most recent 
evidence of record, when, as previously explained, the rating 
period on appeal dated back to 1978.  The RO then issued 
another supplemental statement of the case in October 2002.  
The matter again returned to the Board in February 2003.  At 
that time, an increased rating for major motor seizures was 
denied.  

The veteran appealed the Board's February 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2003 Order, the Court vacated the 
February 2003 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  In so doing, the Court 
noted that the Board had not adequately discussed whether VA 
had satisfied its duty to notify the veteran as to the 
evidence needed to substantiate his claim.  

In December 2004, the Board remanded the issue back to the RO 
for additional development of the evidence.  

Earlier Effective Date - TDIU

Historically, an award of TDIU was granted in an April 2002 
rating action.  The effective date of such award was deemed 
to be September 30, 1998, the date on which the claim 
requesting such benefit was received.  

The veteran disagreed with the effective date assigned in the 
April 2002 decision and initiated an appeal in May 2002.  A 
statement of the case was issued in February 2004 and the 
appeal was perfected with the submission of a VA Form 9 later 
that month.  The matter came before the Board in December 
2004, at which time the claim of entitlement to an earlier 
effective date for a grant of TDIU was denied.

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2005 Order, the Court vacated the 
December 2004 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  In so doing, the Court 
observed that relevant medical records had not been 
considered by either the RO or the Board in denying the 
veteran's appeal.  In January 2006, the Board remanded the 
veteran's claims to ensure due process and for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.

Merged Appeal

The two issues currently before the Board were previously 
given separate docket numbers, and addressed in separate 
decisions of the Board, in an effort to avoid any confusion 
that might have arisen from the fact that, initially, only 
the Board's February 2003 denial of the increased rating 
issue had been appealed to the Court.  Subsequently, the 
Board's December 2004 denial of the veteran's claim for an 
earlier effective date for the award of TDIU was also 
appealed to the Court, and this issue has been merged with 
the increased rating issue on appeal.  


FINDINGS OF FACT

1.  The veteran's seizure disorder is productive of no more 
than one major seizure in the last 6 months or 2 in the past 
year, or an average of 5 to 8 minor seizures weekly; the 
veteran had 2 to 3 minor seizures per month and a major 
seizure over one year earlier.

2.  On September 30, 1998, the RO received the veteran's 
claim for TDIU; an April 1999 rating decision denied the 
veteran's claim for a TDIU.

3.  An April 2002 rating decision granted a 50 percent 
disability rating for the veteran's neurotic depression and a 
TDIU, both effective September 30, 1998.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for major motor seizures have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8910 (2006).

2.  The criteria are not met for an effective date earlier 
than September 30, 1998, for the grant of entitlement to 
TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2005); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a February 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected major motor seizures and for an earlier effective 
date for the grant of TDIU.  The letter also informed him of 
his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims.  

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

Increased Rating for Major Motor Seizure Disorder

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's major motor seizures are rated as 40 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8910.  Diagnostic Code 8910 provides that epilepsy is to be 
rated under the general rating formula for major seizures.  
Under this rating formula, a 40 percent disability rating is 
assigned where there is at least 1 major seizure in the 
previous 6 months or 2 in the previous year; or where there 
are at least 5 to 8 minor seizures weekly.  For the next 
higher rating of 60 percent, there must be at least an 
average of 1 major seizure in 4 months over the last year; or 
at least an average of 9-10 minor seizures per week.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2006).  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control with 
staring or rhythmic blinking of the eyes or nodding of the 
head ("pure petit mal"), or sudden jerking movements of the 
arms, trunk or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  In the presence of major 
and minor seizures, rate the predominate type; there is no 
distinction between diurnal and nocturnal major seizures.  
Further, where continuous medication is necessary to control 
the epilepsy, the minimum evaluation is 10 percent, which 
will not be combined with any other rating for epilepsy.  See 
38 C.F.R. § 4.124a, Notes (1) and (2).

Earlier Effective Date for TDIU

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2006).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, including 
due to a TDIU, the effective date will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from that date; otherwise, the effective date is the date the 
claim is received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2005).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

Increased Rating for Major Motor Seizure Disorder

The Board notes that the veteran's 40 percent disability 
evaluation for his major motor seizures has been in effect 
for more than 20 years and is protected.  See 38 C.F.R. §  
3.951(b) (2006) ("A disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.").

Considering the evidence relating to the veteran's service-
connected major motor seizures under the relevant rating 
criteria, Diagnostic Code 8910, the Board finds that the 
veteran's disability picture is most consistent with the 
current 40 percent disability evaluation, and that an 
increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran experiences an average of 1 major 
seizure in 4 months over the last year; or an average of 9-10 
minor seizures per week.  

First considering major seizures, a May 1982 VA treatment 
report noted 5 to 6 grand mal seizures over the past year.  
However, the file does not contain any complaints or 
treatment during that time period, and there is no lay 
testimony to corroborate the intensity, or even the 
occurrence, of such seizures.  Additionally, a neurological 
study performed upon examination in May 1982 was normal.  
Given the absence of clinical or lay confirmation, the 
veteran's oral history of 5 to 6 major seizures is an 
insufficient basis for an increased rating.    

The next report of a major seizure was made in an August 1999 
treatment report.  The veteran reported having 1 big seizure 
the preceding week.  No other evidence demonstrates other 
major seizures during that year.  

Further supporting the conclusion that an increased rating is 
not warranted on the basis of frequent major seizures is the 
veteran's comment, made upon examination in February 2001, 
that most of his seizures were little.  No other evidence of 
record specifically identifies any other seizure episodes as 
being major ones.  Therefore, the evidence from year to year 
consistently failed to establish the occurrence of a grand 
seizure every 4 months, on average.  Thus the next-higher 60 
percent evaluation is not for application based on the 
frequency of grand seizures.

The Board has also considered whether the frequency of the 
veteran's minor seizures meets the criteria for the next-
higher 60 percent evaluation under Diagnostic Code 8910 and 
finds that it does not.  There is no one-year period over 
which the veteran has averaged 9 to 10 minor seizures a week.  
One of greatest periods of seizure frequency occurred from 
January 1977 to March 1977.  In that time frame, it appears 
that the veteran suffered 6 seizures that could be typified 
as minor.  Even that period of high seizure activity falls 
dramatically short of the required 9 to 10 per week necessary 
for an increased rating.  Likewise, the veteran's report, 
made in February 2001, that he suffers approximately 8 
seizures per month (most of them little, by his own 
description) is less than 9 to 10 per week.  

Moreover, according to the veteran's most recent, November 
2006 VA examination report, his last generalized tonic-clonic 
seizure was more than one year earlier and his medications 
have helped alleviate his events.  The Board acknowledges 
that the veteran has repeatedly reported that he experiences 
nocturnal events once or twice per week, wherein he bites his 
tongue and falls out of bed, or a bites his cheek and does 
not fall out of bed.  However, at his November 2006 VA 
examination, continuous video EEG monitoring was negative for 
evidence of abnormalities or "spells", even though the 
veteran was tapered off his anti-seizure medication.  
Furthermore, there was no evidence of electrographic or 
clinical seizures upon objective examination.

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  However, 
the record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards.  See 
38 C.F.R. § 3.321(b)(1).  There has been no objective showing 
by the veteran that his major motor seizures have caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his 40 percent schedular rating) 
or have necessitated frequent periods of hospitalization.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier Effective Date for TDIU

The veteran's completed TDIU application was received by the 
RO on September 30, 1998, contemporaneous to a claim for an 
increased disability rating for his service-connected 
neurotic depression and a claim for service connection for a 
sleep disorder.  An April 1999 rating decision denied his 
claims, and the veteran disagreed with regard to his claim 
for an increased rating and his claim for a TDIU.  His claim 
was denied again in an October 1999 rating decision and the 
November statement of the case (SOC), and the veteran 
perfected his appeal.  Subsequently, following the Board's 
February 2001 remand, in an April 2002 rating decision, the 
RO granted him increased ratings for his service-connected 
neurotic depression (50 percent from September 30, 1998 and 
70 percent from January 27, 2000), as well as granted 
entitlement to a TDIU.  An effective date of September 30, 
1998 was assigned for his TDIU.  The veteran again disagreed, 
this time with the effective date assigned for his TDIU, an 
SOC was issued in February 2004, and he perfected his appeal.

In his VA Form 9, the veteran's representative requested an 
effective date of one year prior to the date of receipt of 
the veteran's claim, on the basis that the medical evidence 
showed he was unemployable prior to the date of his claim.  
The veteran requested an effective date retroactive to August 
1996, because that was when he believed he became unable to 
work due to the severity of his service-connected 
disabilities.  However, the fact remains that the veteran did 
not actually file a TDIU claim with VA (either informal or 
formal) until several years later - on September 30, 1998.  
There simply is no provision for the award of an effective 
date for compensation benefits, based on an increased rating 
claim, from a date more than one year previous to the actual 
receipt of the increased rating claim.  In this case, there 
was more than a one-year period between the reported date of 
unemployability and the date of receipt of the eventual 
claim.  See 38 C.F.R. § 3.400(b)(2).

The Board acknowledges the veteran's representative's 
assertion that an effective date of one year prior to the 
date of receipt of the claim can be assigned where the facts 
demonstrate that the veteran met the relevant criteria during 
that prior year.  The rating criteria for a disability 
evaluation in excess of 30 percent for the veteran's neurotic 
depression were not met prior to September 30, 1998, and as 
such, the veteran met the schedular percentage requirements 
for a TDIU upon the grant of a 50 percent rating for his 
service-connected neurosis, effective September 30, 1998, 
which gave the veteran a sufficient combined rating for such 
entitlement.  See 38 C.F.R. § 4.16(a).

The Board acknowledges that the provisions of 38 C.F.R. 
§ 4.16(b) set forth that extraschedular consideration must be 
given to all veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
However, the competent evidence of record for the one year 
period prior to September 30, 1998 fails to demonstrate the 
veteran was incapable of engaging in substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected neurotic depression 
and seizure disorder.  

In his application for TDIU received on September 30, 1998, 
the veteran reported that he had completed college, and had 
had occupational experience as a handyman and warehouse 
worker.  

VA psychiatric progress notes dated in August 1998 indicate 
the veteran was on medication for his depression.  He 
reported he was not suicidal.  He indicated he was self-
employed.  He lived with his wife of 18 years, albeit he 
reported marital difficulties.  On mental status examination, 
the examiner noted that the veteran cried easily, and that 
his affect was constricted in range.  The veteran reported 
only occasional incomplete auditory hallucinations or his 
name being called.  He was not delusional, and was oriented 
to time, place and person.  He had fair recent, short-term 
and remote memory.  The diagnoses included major depression, 
and the assigned Global Assessment of Functioning (GAF) score 
was 55.  A GAF score of 55 is reflective of no more than 
moderate symptoms.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  VA progress notes dated April 9, 1998, June 
4, 1998 and September 17, 1998 report findings relative to 
the veteran's seizure disorder that are consistent with the 
clinical findings discussed above in rating the seizure 
disorder.  

Based on the clinical findings noted above, the Board finds 
that the record fails to establish the veteran was precluded 
from engaging in substantial gainful employment consistent 
with his college education and occupational experience as a 
laborer, due to his service-connected neurotic depression and 
seizure disorder, during the one year period prior to 
September 30, 1998, even when considered on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b).  As such, the 
effective date for the grant of the TDIU can be no earlier 
than the date of receipt of his claim for an increased rating 
- September 30, 1998.  See 38 C.F.R. § 3.400(b), (o).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims, meaning the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for major motor seizures is denied.

Entitlement to an effective date earlier than September 30, 
1998, for the grant of a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


